The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121.  According to Office records, the date of abandonment of the prior-filed application 15/900,662 is February 10, 2020, whereas the instant application has an effective filing date of April 27, 2020.  Since the applications are not copending, the benefit claim to the prior-filed application is improper.  Applicant is required to delete the claim to the benefit of the prior-filed application, unless Applicant can establish copendency between the applications: attention is directed to MPEP §§ 211.01(b) and 711.03(c)II.
The disclosure is objected to because of the following informalities:  On page 3, paragraph 0014 lacks grammatical syntax, and on the second to last line of page 3, “utilized” should read --utilize--.  On page 6, last line, “problem” should be --problems--.  On page 8, first line of paragraph 0046, and on page 10, last line of paragraph 0051, Applicant may have intended --silicone-- rather than “silicon”.  On page 15, first line of paragraph 0070, “provide” should be replaced by --provides--.  On page 16, the sentence on lines 2-3 and the sentences in paragraph 0073 lack proper grammatical syntax, and on the first line of paragraph 0072, “present” is misspelled.  On page 17, second line of paragraph 0078, Applicant may have intended --alterations-- rather than “alternations”.  In claim 12, line 3, “utilized” should read --utilize--.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walsh et al., US 5,539,649, which discloses a method for customized prosthetic socket design and manufacture (abstract) comprising receiving, from an imaging modality regarding three-dimensional (3D) properties of a residual limb (Figure 1; column 2, lines 39-46 and 59-62; column 3, lines 1-4 and 9-15; column 5, lines 22-23), digital data of internal and external characteristics of the residual limb (column 2, lines 53-56; column 5, lines 51-53; column 6, lines 35-37 and 51-52); processing to develop a socket digital profile (column 2, lines 4-11; column 3, lines 15-23; column 5, lines 12-15); and manufacturing the socket based on the digital data (Figure 2; column 3, lines 4-9 and 21-23).  The socket is “inner” relative to a cosmesis or donned clothing.  The further limitations of the rejected dependent claims are readily apparent (MPEP § 707) from the passages referenced above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al., US 5,539,649.  Three-dimensional printing would have been immediately obvious to the ordinary practitioner at the effective filing date of the present invention from “stereolithography techniques” (column 6, line 51) in order to impart rapid and accurate design and manufacture (column 1, lines 13-15; column 5, lines 56-64) for a diversity of materials and geometries (column 2, lines 8-11).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Herr et al., US 2019/0021880 A1, which describes imaging modalities providing digital data on three-dimensional properties and internal and external characteristics of a residual limb (paragraphs 0012, 0032), the data being processed to develop a digital profile for 3D printing a prosthetic inner socket (paragraphs 0011, 0033, 0035).  Regarding claim 2, an imaging modality may involve MRI or the like (paragraphs 0012, 0049).  Regarding claim 5, the digital data may include bone location (paragraphs 0059, 0072, 0074, 0096).  Regarding claims 6-7, digital data is collected and processed when the residual limb is at rest and in weight-bearing use (paragraphs 0007, 0011, 0034, 0098+).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., US 2019/0021880 A1.  Regarding claims 8-11, the inner socket being of an elastomeric cubic or circular lattice structure of cells and ligaments would have been obvious from paragraphs 0019-0020, 0030, 0055 (last sentence), 0070, 0097; page 19, claim 47.  Regarding claim 12, artificial intelligence processing (paragraphs 0047-0048, 0062) of structured and unstructured imaging data (paragraphs 0035, 0049), patient feedback (paragraphs 0068, 0091), weight (paragraphs 0083, 0088, 0095), and biodynamic examination (paragraphs 0050, 0057, 0093, 0096, 0103) would have been obvious, if not inherent, from paragraphs 0029, 0058, 0061, 0087.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774